Citation Nr: 0212128	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-25 705	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to automobile adaptive equipment.  


REPRESENTATION

Appellant represented by:	Michael J. Nardotti, Esq.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel






INTRODUCTION


The veteran served on active duty from June 1942 to January 
1946.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1942 to January 1946.

2.  On August 21, 2002, the attorney-representative for the 
veteran notified the Board that the veteran died on May [redacted], 
2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1998 decision, the Board denied the veteran's 
claim of entitlement to automobile adaptive equipment.  The 
veteran appealed that matter to United States Court of 
Appeals for Veterans Claims (Court).  On March 12, 2002, the 
Court issued an order that Vacated and Remanded the 
appellant's case to the Board for readjudication and the 
issuance of a new decision.  On August 21, 2002, the 
attorney-representative for the veteran notified the Board 
that the veteran died on May [redacted], 2002.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



